--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is dated as of November 7, 2011 by
and between Fauquier Bankshares, Inc. a Virginia corporation (the “Company”),
and Eric P. Graap and to which The Fauquier Bank, a wholly-owned banking
subsidiary of the Company (the “Bank”), is made a party.


WHEREAS, you have been and continue to be a key executive of the Company;
 
WHEREAS, the Company considers the availability of your services to be important
to the management and conduct of the Company’s business and desires to secure
the continued availability of your services; and


WHEREAS, you are willing to make your services available to the Company on the
terms and subject to the conditions set forth herein.


NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:


1.           Employment.  You will be employed as Executive Vice President and
Chief Financial Officer of the Company and the Bank on the terms and subject to
the conditions of this Agreement.  You will have the duties and responsibilities
that are commensurate with your position and shall also render such other
managerial services as may be reasonably assigned to you by the Company or its
designee, consistent with your position.  You accept such employment and agree
to devote the necessary time and attention on a full-time basis to the discharge
of such duties and responsibilities to the best of your abilities.  You agree to
comply with all policies, standards and codes of conduct of the Company now or
hereafter adopted.
 
                              References in this Agreement to services rendered
for the Company and compensation and benefits payable or provided by the Company
shall include services rendered for, and compensation and benefits payable or
provided by, any Affiliate (as defined below) of the Company.  Unless the
context otherwise requires, references in this Agreement to the “Company” also
shall mean and refer to any business entity, including the Bank, that, directly
or indirectly through one or more intermediaries, is controlled by the Company
(each, an “Affiliate”).


2.           Term.  The term of this Agreement shall be deemed to have commenced
on January 1, 2011 and, subject to Section 5, shall continue until December 31,
2014; provided that on December 31, 2013 and on each December 31st thereafter
(each such December 31st is referred to as the “Renewal Date”), this Agreement
will be automatically extended for an additional calendar year so as to
terminate two years from such Renewal Date.  This Agreement will not, however,
be extended if the Company gives written notice (“Nonrenewal Notice”) of such
non-renewal to you before the Renewal Date (the initial and any extended term of
this Agreement is referred to as the “Employment Period”).  The last day of the
Employment Period is sometimes referred to in this Agreement as the “Expiration
Date.”
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Compensation.
 
                              (a)           Base Salary.  During the Employment
Period, you will receive for your services an annual base salary (the “Base
Salary”) in an amount to be determined by the Company in accordance with its
salary administration program as it may from time to time be in effect.  The
Base Salary will be reviewed annually and may be adjusted upward or downward in
the sole discretion of the Compensation Committee or the Board of Directors of
the Company, except that any downward adjustment in your Base Salary may be made
only in connection with a general reduction in Base Salary that affects all
similarly situated senior officers of the Company in substantially the same
proportions.  In no event, however, will the Base Salary be less than $175,500.
 
                              (b)           Short-Term and Long-Term
Incentives.  During the Employment Period, you may participate in such
short-term and/or long-term cash and/or equity incentive plan(s) in such manner
and subject to such terms and conditions as the Compensation Committee or the
Board of Directors of the Company in its sole discretion may determine.


4.           Benefits; Business Expenses.
 
                              (a)           Benefit Programs.  You will eligible
to participate in any plans, programs, or forms of compensation or benefits that
the Company or its Affiliates provide to the class of employees that includes
you, on a basis not less favorable than that provided to such class of
employees, including without limitation, group medical, disability and life
insurance, vacation and sick leave, and retirement.  It is understood that the
Board of Directors of the Company may, in its sole discretion, establish, modify
or terminate such plans, programs or benefits.


                              (b)           Business Expenses.  The Company will
pay on your behalf (or promptly reimburse you for) reasonable expenses incurred
by you at the request of, or on behalf of, the Company in the performance of
your duties pursuant to this Agreement and in accordance with the Company’s
policies.


5.           Termination and Termination Benefits.


                              (a)           Termination as a Consequence of
Death or Incapacity.  If you die while employed by the Company, the Company will
pay your beneficiary designated in writing (provided such writing is executed
and dated by you and delivered to the Company in a form acceptable to the
Company prior to your death) and surviving you or, if none, your estate your
Base Salary through the end of the calendar month in which your death occurs.
 
 
2

--------------------------------------------------------------------------------

 
 
                              If the Company determines that the Incapacity, as
defined below, of you has occurred, it may terminate your employment and this
Agreement upon thirty (30) days’ written notice, provided that, within thirty
(30) days after receipt of such notice you shall not have returned to full-time
performance of your assigned duties.  Incapacity shall mean either: (i) your
failure to perform your assigned duties and responsibilities with the Company on
a full-time basis as a result of mental or physical illness or injury as
determined by a physician selected by the Company for ninety (90) consecutive
calendar days; or (ii) incapacity or disability as defined in the disability
insurance policy maintained by the Company for your benefit, whichever
definition is more favorable to you.  You will not be entitled to any additional
benefits under this Agreement as a result of a termination due to your
Incapacity.


  (b)           Termination for Cause.  Your employment may be terminated for
Cause at any time without further liability on the part of the Company.  If the
Company terminates you for Cause, this Agreement will terminate without any
further obligation of the Company to you other than to pay you any unpaid Base
Salary through the date of termination within thirty (30) days after the date of
termination.  For purposes of this Agreement, Cause shall mean:
 
  (i)           your failure to perform any of the duties and responsibilities
required by your position (other than by reason of Incapacity), or your willful
failure to follow reasonable instructions or policies of the Company;
 
  (ii)          your conviction of or entering of a guilty plea or plea of no
contest with respect to a felony, a crime of moral turpitude or any other crime
with respect to which imprisonment is a possible punishment, or your
misappropriation or embezzlement of funds or property of the Company or its
Affiliates;


  (iii)           your fraud or dishonesty with respect to the Company or its
Affiliates;


  (iv)           your breach of fiduciary duties owed by you to the Company or
its Affiliates;
 
  (v)           the breach by you of a material term of this Agreement or
violation in any material respect of any code or standard of behavior generally
applicable to employees of the Company; or


  (vi)           the willful engaging by you in conduct that, if it became known
by any regulatory or governmental agency or the public, is reasonably likely to
result in material injury to the Company or its Affiliates, monetarily or
otherwise.


For purposes hereof, no act or failure to act on your part shall be considered
“willful” unless it is done, or omitted to be done, by you in bad faith or
without reasonable belief that your act or omission was in the best interests of
the Company.  Any act or failure to act based upon authority given pursuant to a
resolution adopted by the Board of Directors of the Company or upon the advice
of counsel for the Company shall not be deemed to be willful.
 
 
3

--------------------------------------------------------------------------------

 
 
You shall not be deemed to have been terminated for Cause unless and until the
Company delivers to you a copy of a resolution duly adopted by the affirmative
vote of a majority of the directors who qualify as “independent” directors of
the Company under the applicable stock exchange listing requirements (the
“Independent Directors”), after reasonable written notice is provided to you and
you are given an opportunity, together with counsel, to be heard before the
Independent Directors, finding that you are guilty of the conduct described in
any of clauses (i) – (vi) above.  Except for a failure, breach or refusal which,
by its nature, cannot reasonably be expected to be cured, you shall have fifteen
(15) days from the delivery of written notice by the Company within which to
cure any acts constituting Cause; provided, however, that if a majority of the
Independent Directors reasonably expects irreparable injury from a delay of
fifteen (15) days, the Company may give you notice of such shorter period within
which to cure as the Independent Directors determine is reasonable under the
circumstances, which may include the termination of your employment without
notice and with immediate effect.


  (c)           Termination by You Other Than for Good Reason.  You may
terminate your employment hereunder without Good Reason (as defined below) by
written notice to the Company effective thirty (30) days after receipt of such
notice by the Company or at any time by mutual agreement in writing.  It shall
not constitute a breach of this Agreement for the Company to suspend your duties
and to place you on paid leave during the thirty (30) day notice period.  Upon
termination of employment by you without Good Reason, this Agreement will
terminate without any further obligation of the Company to you other than to pay
you any unpaid Base Salary through the date of termination within thirty (30)
days after the date of termination.


  (d)           Termination by the Company Without Cause.  Your employment may
be terminated by the Company without Cause at any time upon written notice to
you, which termination will be effective immediately or on such later date as
specified in the written notice.  In the event your employment is terminated
without Cause, you shall receive any unpaid Base Salary through the date of
termination within thirty (30) days after the date of termination.  In addition,
you shall receive the following benefits, provided you sign a release and waiver
of claims in favor of the Company and its Affiliates and their respective
officers and directors in a form reasonably satisfactory to the Company and such
release becoming effective:


  (i)           Salary continuation at your Base Salary in effect on the date of
termination in regular installments each coinciding with the Company’s regularly
scheduled pay periods for a period of twenty-four (24) months from the date of
termination;


  (ii)           If you timely elect COBRA coverage, your current benefits under
group health and dental plans will continue.  In such case, (a) you will receive
such benefits at the rates paid by active participants, and (b) for eighteen
(18) months the Bank will continue to pay its portion of such health and dental
premiums.  In no event shall such benefits continue beyond the period permitted
by COBRA; and
 
 
4

--------------------------------------------------------------------------------

 
 
  (iii)           The obligation of the Company to continue to make any further
payments and provide any further benefits to you under this Agreement for the
period after the Noncompete Period (as defined in Section 6(a)) has expired and
prior to the applicable date specified in (i) and (ii) above shall cease
effective upon your engaging in any conduct or activity that otherwise would
have been prohibited under Section 6(a).  (By way of illustration only, if you
elect to provide Competitive Services within the Market Area (as those terms are
defined in Section 6(d)) upon expiration of the one-year Noncompete Period, the
Company will not be obligated to continue to make base salary payments to you
for the remaining balance of the twenty-four (24) month period specified in (i)
above or provide the benefits specified in (ii) above for the remaining balance
of the eighteen (18) month period.)


  (e)           Termination by You for Good Reason.  You may voluntarily
terminate your employment under this Agreement at any time for Good Reason and
be entitled to receive the compensation and other benefits set forth in Section
5(d) relating to a termination without Cause, provided you sign a release and
waiver of claims in favor of the Company and its Affiliates and their respective
officers and directors in a form reasonably satisfactory to the Company and such
release becoming effective.  You must provide written notice to the Company of
the existence of the event or condition constituting such Good Reason within
ninety (90) days of the initial occurrence of the event or condition alleged to
constitute Good Reason.  Upon delivery of such notice by you, the Company shall
have a period of thirty (30) days during which it may remedy in good faith the
event or condition constituting Good Reason, and your employment shall continue
in effect during such time so long as the Company is making diligent efforts to
cure.  In the event the Company shall remedy in good faith the event or
condition constituting Good Reason, then such notice of termination shall be
null and void, and the Company shall not be required to pay the amount due to
you under this Section 5(e).


For purposes of this Agreement, Good Reason shall mean:
 
  (i)           the assignment to you of duties inconsistent with your position,
authority, duties or responsibilities as contemplated by Section 1 hereof
without your written consent;
 
  (ii)           any action taken by the Company that results in a substantial
reduction in your status, including a diminution in your position, authority,
duties or responsibilities;
 
  (iii)           requiring you to maintain your primary office outside of the
Market Area (as defined in Section 6(d)), unless either the Company or the Bank
moves its principal executive offices to the place to which you are required to
move your primary office; or
 
  (iv)           the failure of the Company to comply with any material term of
this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
Notwithstanding the above, Good Reason shall not include your removal as an
officer of any Affiliate of the Company (including the Bank) in order that you
might concentrate your efforts on the Company, any resignation by you where
Cause for your termination by the Company exists, or an isolated, insubstantial
and/or inadvertent action not taken in bad faith by the Company and which is
remedied by the Company within a reasonable time after receipt of notice thereof
given by you.


  (f)           Resignation from the Board of Directors.  You will immediately
submit your resignation as a director of the Company and the Bank if your
employment terminates for any reason, which resignation may be accepted by the
Board of Directors of the Company and/or the Bank in their sole discretion.


  (g)           Regulatory Requirement.  The Company shall not be required to
make payment of, or provide any benefit under, this Section 5 to the extent such
payment or benefit is prohibited by the regulations presently found at 12 C.F.R.
Part 359 or to the extent that any other governmental approval for the payment
or benefit that is required by law is not received.


  (h)           Notice of Nonrenewal.  If the Company gives you notice of its
election not to renew the term of this Agreement as provided in Section 2, the
Company has the option to pay you your Base Salary, subject to the customary
deductions, in lieu of allowing you to work for the remainder of the then
current employment term.  The Base Salary will be paid in regular installments,
each coinciding with the Company’s regularly scheduled pay periods, for the
remainder of the then current employment term.  You will also be entitled to
continue to participate in the Company’s health and dental insurance plans in
accordance with the terms of Section 5(d)(ii), subject to the conditions set
forth in Section 5(d)(iii) with respect to such insurance benefits.


6.           Covenants.


  (a)           Noncompetition.  You agree that during the Employment Period and
for a one-year period following the expiration of this Agreement (subject to
Section 6(c) below) or, if sooner, the termination of your employment for any
reason during the Employment Period (the “Noncompete Period”), you will not
directly or indirectly, as a principal, agent, employee, employer, investor,
director, consultant, co-partner or in any other individual or representative
capacity whatsoever, engage in a business that provides Competitive Services
anywhere in the Market Area (as such terms are defined below) in any capacity
that includes any of the significant responsibilities held or significant
activities engaged in by you while employed with the Company or its
Affiliates.  Notwithstanding the foregoing, you may purchase or otherwise
acquire up to (but not more than) 1% of any class of securities of any business
enterprise (but without otherwise participating in the activities of such
enterprise) that engages in a Competitive Business in the Market Area and whose
securities are listed on any national or regional securities exchange or have
been registered under Section 12 of the Securities Exchange Act of 1934, as
amended.
 
 
6

--------------------------------------------------------------------------------

 
 
  (b)           Nonsolicitation.  You further agree that during the Employment
Period and for a two-year period following the expiration of this Agreement or,
if sooner, the termination of your employment for any reason during the
Employment Period, you will not directly or indirectly: (i) solicit, or assist
any other person in soliciting, any Customers (as defined below) to make
deposits in, borrow money from, or otherwise become customers of any other
business entity conducting a Competitive Business in the Market Area; (ii)
induce any Customers to terminate their relationship with the Company or its
Affiliates; or (iii) contact, solicit or assist in the solicitation of any
employee to terminate his or her employment with the Company or its Affiliates.


  (c)           Expiration of the Agreement.  If the Company elects not to
extend this Agreement for an additional year by giving you a Nonrenewal Notice
in accordance with Section 2 and your employment is subsequently terminated
after the expiration of the then current term, you will not be subject to the
noncompetition provisions of Section 6(a) unless the Company makes a timely
election to continue to make Base Salary payments to you at the level in effect
at the date of termination of your employment for the remaining balance of the
one-year Noncompete Period.  The Company must notify you in writing of its
election to enforce the noncompetition provisions of Section 6(a) within seven
(7) business days following the termination of your employment.  The Company may
not revoke its election to enforce the noncompetition covenant.


  (d)           Definitions.  As used in this Agreement, the term “Competitive
Services” means providing financial products and services, which includes
offering one or more of the following services and products: depository
accounts, consumer and commercial lending, residential and commercial mortgage
lending, cash management services, trust and estate administration, asset
management, and any other business in which the Company or any of its Affiliates
are engaged and in which you are significantly engaged at the time of
termination of your employment; the term “Customer” means any individual or
entity to whom or to which the Company or an Affiliate provided Competitive
Services within two (2) years of the date on which your employment terminates;
the term “Market Area” means (i) Fauquier County and any separately incorporated
municipality located within Fauquier County, including but not limited to
Warrenton and The Plains and (ii) the area within a 15-mile radius of any
full-service banking office established by the Company at the time of
termination of your employment; the term “Person” means any person, partnership,
corporation, company, group or other entity; and the term “Confidential
Information” shall include, but not be limited to, all financial and personnel
data, computer software and all data base technologies, capital plans, customer
lists and requirements, market studies, know-how, processes, trade secrets, and
any other information concerning the non-public business and affairs of the
Company.


  (e)           Confidentiality.  During the Employment Period and thereafter,
and except as required by any court, supervisory authority or administrative
agency or as may be otherwise required by applicable law, you shall not, without
the written consent of a person duly authorized by the Company, disclose to any
person (other than your personal attorney, or an employee of the Company or an
Affiliate, or a person to whom disclosure is reasonably necessary or appropriate
in connection with the performance by you of your duties as an employee of the
Company) or utilize in conducting a business any Confidential Information
obtained by you while in the employ of the Company, unless such information has
become a matter of public knowledge at the time of such disclosure.
 
 
7

--------------------------------------------------------------------------------

 
 
  (f)           Acknowledgment.  The covenants contained in this Section 6 shall
be construed and interpreted in any proceeding to permit their enforcement to
the maximum extent permitted by law.  You agree that the restrictions imposed
herein are necessary for the reasonable and proper protection of the Company and
its Affiliates, and that each and every one of the restrictions is reasonable in
respect to length of time, geographic area and scope of prohibited activities,
and that the restrictions are neither overly restrictive on your post-employment
activity nor overly burdensome for you to abide by.  You covenant that you will
not make any contention contrary to any of the foregoing representations in the
future and agree that you will be estopped to deny or contradict the truth or
accuracy of these representations.  If, however, the time, geographic and/or
scope of activity restrictions set forth in Section 6 are found by an arbitrator
or court to exceed the standards deemed enforceable, the arbitrator or court, as
applicable, is empowered and directed to modify the restriction(s) to the extent
necessary to make them enforceable.  Notwithstanding anything to the contrary
herein, nothing in this Agreement shall be construed to prohibit any activity
that cannot reasonably be construed to further in any meaningful way any actual
or potential competition against the Company or an Affiliate.


  (g)           Enforcement.  You acknowledge that damages at law would not be a
measurable or adequate remedy for breach of the covenants contained in this
Section 6 and, accordingly, you agree to submit to the equitable jurisdiction of
any court of competent jurisdiction in connection with any action to enjoin you
from violating any such covenants.  If the Company is successful in whole or in
part in any legal, equitable, or arbitration action against you in connection
with the enforcement of the covenants included in this Section 6, the Company
shall be entitled to payment of all costs, including reasonable attorney’s fees,
from you.  If, on the other hand, it is finally determined by a court of
competent jurisdiction that a breach or threatened breach did not occur under
Section 6 of this Agreement, the Company shall reimburse you for reasonable
legal fees incurred to defend the claim.  In the event legal action is commenced
with respect to the provisions of this Section 6 and you have not strictly
observed the restrictions set forth in this Section 6, then the restricted
periods described in Paragraphs (a) and (b) shall begin to run anew from the
date of any Final Determination of such legal action.  “Final Determination”
shall mean the expiration of time to file any possible appeal from a final
judgment in such legal action or, if an appeal be taken, the final determination
of the final appellate proceeding.  All the provisions of this Section 6 will
survive termination and expiration of this Agreement.


7.           Change of Control of the Company.  Provided the agreement, dated as
of November 27, 2000 and as amended (the “Change of Control Agreement”), between
the Bank and you that provides for certain severance payments and benefits in
connection with the termination of your employment without “cause” or “good
reason” following a “change of control” transaction (as those terms are defined
in the Change of Control Agreement) continues to remain in effect, this
Agreement will terminate and be of no further force and effect, other than
section 6(e) relating to Confidential Information which shall survive such
termination, in the event there is a change of control of the Company and any
termination benefits will be determined and paid solely pursuant to such Change
of Control Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
8.           Arbitration.


  (a)           Except as provided in Section 8(c) below, both the Company and
you acknowledge and agree that any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, shall be
settled by binding arbitration unless otherwise required by law, to be held in
Warrenton, Virginia in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association.  The
arbitrator may grant injunctions or other relief in such dispute or
controversy.  The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration.  Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.  The party against whom
the arbitrator(s) shall render an award shall pay the other party’s reasonable
attorneys’ fees and other reasonable costs and expenses in connection with the
enforcement of its rights under this Agreement (including the enforcement of any
arbitration award in court), unless and to the extent the arbitrator(s) shall
determine that under the circumstances recovery by the prevailing party of all
or a part of any such fees and costs and expenses would be unjust.


  (b)           The arbitrator(s) shall apply Virginia law to the merits of any
dispute or claim, without reference to rules of conflicts of law.  You hereby
consent to the personal jurisdiction of the state and federal courts located in
Virginia for any action or proceeding arising from or relating to this Agreement
or relating to any arbitration in which the parties are participants.


  (c)           The parties may apply to any court of competent jurisdiction for
a temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary, without breach of this arbitration agreement
and without abridgment of the powers of the arbitrator.


  (d)           YOU HEREBY CONFIRM YOU HAVE READ AND UNDERSTAND THIS SECTION 8,
WHICH DISCUSSES ARBITRATION, AND UNDERSTAND THAT BY SIGNING THIS AGREEMENT, YOU
AGREE, EXCEPT AS PROVIDED IN SECTION 8(c), TO SUBMIT ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, UNLESS OTHERWISE REQUIRED BY LAW, AND THAT THIS ARBITRATION CLAUSE
CONSTITUTES A WAIVER OF YOUR RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION
OF ALL DISPUTES RELATING TO ALL ASPECTS OF YOUR RELATIONSHIP WITH THE COMPANY.
 
 
9

--------------------------------------------------------------------------------

 
 
9.           Miscellaneous.


  (a)           Severability.  If any clause or provision of this Agreement is
held to be illegal, invalid or unenforceable under present or future laws
effective during the term hereof, then the remainder of this Agreement shall not
be affected thereby, and in lieu of each clause or provision of this Agreement
which is illegal, invalid or unenforceable, there shall be added, as part of
this Agreement, a clause or provision as similar in terms to such illegal,
invalid or unenforceable clause or provision as may be possible and as may be
legal, valid and enforceable.


  (b)           Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, without
regard to its conflicts of law principles.


  (c)           Entire Agreement; Amendments.  This Agreement contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral or written, between
the parties.  This Agreement may be amended only by an agreement signed by the
parties hereto.


  (d)           Waiver.  The rights and remedies of the parties to this
Agreement are cumulative and not alternative.  Neither the failure nor any delay
by either party in exercising, in whole or in part, any right, power, or
privilege under this Agreement will operate as a waiver of such right, power, or
privilege.


  (e)           Binding Effect; Survival.  This Agreement is binding upon and
shall inure to the benefit of the parties and their respective successors, heirs
and assigns, provided that no part of this Agreement is assignable by
you.  Except as otherwise expressly provided herein, upon the termination or
expiration of this Agreement the respective rights and obligations of the
parties hereto shall survive such termination or expiration to the extent
necessary to carry out the intentions of the parties set forth in this
Agreement.  If the Company elects not to renew this Agreement as provided in
Section 2, this Agreement will no longer govern the terms of your employment
following the Expiration Date, and your employment thereafter will be on an
at-will employment basis.


  (f)           No Construction Against Any Party.  This Agreement is the
product of informed negotiations between parties.  If any part of this Agreement
is deemed to be unclear or ambiguous, it shall be construed as if it were
drafted jointly by all parties.  The parties agree neither party was in a
superior bargaining position regarding the substantive terms of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 

 
  (g)           Deferred Compensation Omnibus Provision.

 
  (i)           It is intended that payments and benefits under this Agreement
that are considered to be deferred compensation subject to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), shall be provided and
paid in a manner, and at such time and in such form, as complies with the
applicable requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided for therein for non-compliance.  Notwithstanding any other
provision of this Agreement, the Company’s Compensation Committee or Board of
Directors is authorized to amend this Agreement, to amend or void any election
made by you under this Agreement and/or to delay the payment of any monies
and/or provision of any benefits in such manner as may be determined by it to be
necessary or appropriate to comply with Section 409A of the Code.  For purposes
of this Agreement, all rights to payments and benefits hereunder shall be
treated as rights to receive a series of separate payments and benefits to the
fullest extent allowed by Section 409A of the Code.


  (ii)           If you are deemed on the date of separation of service with the
Company to be a “specified employee,” as defined in Section 409A(a)(2)(B) of the
Code, then payment of any amount or provision of any benefit under this
Agreement that is considered deferred compensation subject to Section 409A of
the Code shall not be made or provided prior to the earlier of (A) the
expiration of the six-month period measured from the date of your separation of
service or (B) the date of your death (the “409A Deferral Period”).
 
  (iii)           In the case of benefits that are subject to Section 409A of
the Code, you may pay the cost of benefit coverage, and thereby obtain benefits,
during the 409A Deferral Period and then be reimbursed by the Company when the
409A Deferral Period ends.  On the first day after the end of the 409A Deferral
Period, all payments delayed pursuant to this Section 9(g) (whether they would
have otherwise been payable in a single lump sum or in installments in the
absence of such deferral) shall be paid or reimbursed to you in a lump sum, and
any remaining payments and benefits due under this Agreement shall be paid or
provided as originally scheduled.


  (iv)           “Termination of employment” shall have the same meaning as
“separation of service,” as that phrase is defined in Section 409A of the Code
(taking into account all rules and presumptions provided for in the Section 409A
regulations).


  (h)           Clawback.  You agree that any incentive based compensation or
award that you receive, or have received, from the Company or any Affiliate
under this Agreement or otherwise, will be subject to clawback by the Company as
may be required by applicable law or stock exchange listing requirement and on
such basis as the Board of Directors of the Company determines, but in no event
with a look-back period of more than three years, unless required by applicable
law or stock exchange listing requirement.


  (i)           Documents.  All documents, records, tapes and other media of any
kind or description relating to the business of the Company or its Affiliates
(the “Documents”), whether or not prepared by you, shall be the sole and
exclusive property of the Company.  The Documents, and any copies, shall be
returned to the Company upon your termination of employment for any reason or at
such earlier time as the Board of Directors of the Company or its designees may
specify.
 
 
11

--------------------------------------------------------------------------------

 
 
(j)           Supplemental Executive Retirement Plan.  Notwithstanding the
foregoing, nothing in this Agreement shall in any way replace, reduce or
diminish any accrued benefits earned under the Fauquier Bankshares, Inc.
Supplemental Executive Retirement Plan (“SERP”) or modify the terms and
conditions of the SERP in whole or in part.


(Signatures appear on the following page)
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.
 
 

 
FAUQUIER BANKSHARES, INC.
                 
 
By:
/s/ Randy K. Ferrell         Randy K. Ferrell       President and Chief
Executive Officer                     THE FAUQUIER BANK                     By:
/s/ Randy K. Ferrell         Randy K. Ferrell       President and Chief
Executive Officer                       /s/ Eric P. Graap       Eric P. Graap  

                                                            
 
 13

--------------------------------------------------------------------------------